40 N.J. 586 (1963)
194 A.2d 235
IN THE MATTER OF MICHAEL J. HYNDA, AN ATTORNEY-AT-LAW OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued May 7, 1963.
Decided October 7, 1963.
*587 Mr. Frederick C. Vonhof argued the cause for the Essex County Ethics Committee.
Mr. Frederick B. Lacey argued the cause for respondent (Messrs. Shanley & Fisher, attorneys).
The opinion of the court was delivered
PER CURIAM.
When this matter was originally here, respondent sought to present mitigating facts to us which had not been offered before the Ethics Committee. We indicated that proper procedure calls for such evidence to be presented to the Committee as part of the proceedings before it and remanded the matter to give respondent that opportunity. At the same time we directed his suspension from the practice of law until the further order of the court. 38 N.J. 94 (1962). Further hearings were accordingly held and we have heard additional argument based on the Committee's supplemental presentment.
Respondent was convicted in the United States District Court in March 1962, on a plea of nolo contendere, of willful failure to file his personal income tax return for the year 1954. A second count of the information, charging the same offense with respect to 1955, was dismissed following the plea. It is admitted that respondent had not filed tax returns for the years between 1948 and 1954 as well. The federal court suspended imposition of a sentence and placed respondent on probation for three years with a special condition that he settle his tax liabilities. We are advised that this is in process.
The nature of the offense obviously requires the imposition of discipline. The only question is the extent thereof, in the determination of which the pertinent surrounding circumstances are to be taken into account. In re DePuy, 10 N.J. 282 (1952); In re Kafes, 17 N.J. 212 (1954); In re Wilson, 24 N.J. 277 (1957); In re James, 26 N.J. 392 *588 (1958); In re Wagner, 27 N.J. 217 (1958). After consideration of all such circumstances, we are of the opinion that respondent should be suspended from the practice of law for two years and until the further order of this court, with credit to be given for the ad interim suspension imposed by our prior order.
It is so ordered.
For suspension for two years  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.